Name: Commission Regulation (EC) No 2293/94 of 23 September 1994 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 94 No L 249/3Official Journal of the European Communities COMMISSION REGULATION (EC) No 2293/94 of 23 September 1994 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 884/94 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EC) No 1951 /94 (3), as amended by Regulation (EC) No 2094/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 1951 /94 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 3 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 197, 30. 7. 1994, p. 27. 0 OJ No L 198 , 30. 7. 1994, p. 69 . O OJ No L 221 , 26. 8 . 1994, p. 5 . No L 249/4 Official Journal of the European Communities 24. 9 . 94 ANNEX to the Commission Regulation of 23 September 1994 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Croatia / Slovenia / Bosnia-Herzegovina / Former Yugoslav Republic of Macedonia (3) Austria (4) Sweden/Switzerland Other third countries (2)  Live weight  0102 90 05  17,086 4,144 131,433 0102 90 21  17,086 4,144 131,433 (') 0102 90 29  17,086 4,144 131,433 (') 010290 41  17,086 4,144 131,433 ( ») ( «) 0102 90 49  17,086 4,144 131,433 00 0102 90 51 23,058 17,086 4,144 131,433 0 0102 90 59 23,058 17,086 4,144 131,433 0 0102 90 61  17,086 4,144 131,433 0 0102 90 69  17,086 4,144 131,433 0 0102 90 71 23,058 17,086 4,144 131,433 0 0102 90 79 23,058 17,086 4,144 131,433 0  Net weight  0201 10 00 43,811 32,464 7,874 0 249,723 00 0201 20 20 43,811 32,464 7,874 0 249,723 0 0 0201 20 30 35,049 25,971 6,299 0 199,778 0 0 0201 20 50 52,573 38,957 9,448 0 299,667 0 0 0201 20 90  48,696 11,810 0 374,583 0 0 0201 30 00  55,701 13,509 0 428,471 000 020610 95  55,701 13,509 428,471 00 0210 20 10  48,696 11,810 374,583 0210 20 90  55,701 13,509 428,471 0210 90 41  55,701 13,509 428,471 0210 90 90  55,701 13,509 428,471 1602 50 10  55,701 13,509 428,471 1602 90 61  55,701 13,509 428,471 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (3) This levy is applicable only to products complying with the provisions of Commission Regulation (EC) No 250/94. (4) This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 1 1 1 , 29. 4. 1992, p. 21 ). (*) Products falling within this code, imported from Poland and Hungary under the Agreements concluded between those countries and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic, Bulgaria and Romania and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic, Bulgaria and Romania and the Community, and in respect of which EUR.l certificates issued in accor ­ dance with Commission Regulation (EC) No 1390/94 or Regulation (EC) No 1389/94 have been presented, are subject to the levies foreseen in those Regulations. (6) Products falling within this code, imported from Poland or Hungary under the Agreements concluded between those countries and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regulation (EC) No 358/94 (OJ No L 46, 18 . 2. 1994, p. 34) have been presented, are subject to the levies foreseen in that Regulation . Q The levy may be reduced in accordance with the Agreement between the Community and Sweden (OJ No L 346, 31 . 12. 1993, p. 36) and Regulation (EC) No 266/94. (8) For imported products falling within these codes, the levy applicable is restricted within the conditions provided for in Council Regulations (EC) No 129/94, (EC) No 774/94, (EC) No 775/94 and Commission Regulations (EC) No 212/94, (EC) No 957/94 and (EC) No 1001 /94.